Citation Nr: 1026552	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for advanced degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Joel Q. Peterson, Boston Vet Center



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2004 and March 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In May 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The issue of an increased evaluation for advanced degenerative 
arthritis of the right knee being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

It is at least as likely as not that the Veteran is unable to 
secure and follow substantially gainful employment as a result of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
unemployability have been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.16 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate" when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

In this case, the Veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  The Veteran is service-connected for posttraumatic 
stress disorder (PTSD), advanced degenerative arthritis of the 
right knee, degenerative joint disease of the lumbar spine, 
peripheral neuropathy of the right lower extremity, peripheral 
neuropathy of the left lower extremity, hemorrhoids, and scar 
from residuals of a right eye laceration.  Currently, the 
Veteran's overall combined disability rating is 80 percent.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims (Court) 
has stated: 

In determining whether [an] appellant is 
entitled to a total disability rating based 
upon individual unemployability, the 
appellant's advancing age may not be 
considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task [is] to determine 
whether there are circumstances in this 
case apart from the non-service-connected 
conditions and advancing age which would 
justify a total disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are circumstances, 
apart from non-service-connected 
disabilities, that place this veteran in a 
different position than other veterans with 
an 80 percent combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there is a need to discuss whether the standard 
delineated in the controlling regulations is an "objective" one 
based on the average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  

As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, consideration 
may be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 
4.16(a), "Marginal employment shall not be considered 
substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court noted 
the following standard announced by the United States Court of  
Appeals for the Federal Circuit in Timmerman v. Weinberger, 510  
F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant. 

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

As explained above, a veteran with only one service-connected 
disability must be rated at 60 percent disabled or more by that 
disability.  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  

Here, the Veteran is service-connected for posttraumatic stress 
disorder (PTSD) rated at 50 percent, advanced degenerative 
arthritis of the right knee rated at 20 percent, degenerative 
joint disease of the lumbar spine rated at 20 percent, peripheral 
neuropathy of the right lower extremity rated at 10 percent, 
peripheral neuropathy of the left lower extremity rated at 10 
percent, hemorrhoids at a noncompensable rating, and scar from 
residuals of a right eye laceration with noncompensable rating.  
Currently, the Veteran's overall combined disability rating is 80 
percent.  Therefore, he meets the minimum schedular criteria.

Where a veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In determining unemployability status, the existence or degree of 
non-service-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
service-connected disabilities are met and the service-connected 
disabilities are found to render the veteran unemployable.  38 
C.F.R.  § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  

The Veteran was afforded a VA general medical examination in June 
2007, pursuant to the Veteran's claim for TDIU.  The VA examiner 
reviewed the Veteran's medical history and performed a physical 
examination.  

Upon completion of the physical examination, the examiner 
concluded that the effect of the Veteran's impairment due to his 
service-connected disabilities is a "significant decrease in 
walking distance secondary to osteoarthritis knee and spinal 
stenosis."

The Board notes that this is not a medical opinion directly 
addressing the issue of whether the Veteran would be capable of 
performing the physical and mental acts required by employment.  
The examiner's opinion merely addresses the Veteran's functional 
impairment upon his daily activity caused by his service-
connected disabilities.

Thus, the Board finds that this opinion provides limited 
probative value for or against the Veteran's claim for TDIU.

The Veteran offered testimony in a personal hearing before the 
undersigned Veterans Law Judge in May 2010.  There, the Veteran 
stated that he last worked in August 2006 at the Boston Post 
Office.  In his opinion, the Veteran testified that his service-
connected disabilities, specifically his back, knee, legs, and 
PTSD affected his employment and prevented him from going to 
work.  See Hearing transcript at 4-5.  

The Veteran's counselor from the Boston Vet Center, Mr. Peterson, 
also testified at the May 2010 hearing.  Mr. Peterson had been 
treating the Veteran since the fall of 2004, every other week.  
He stated that the Veteran "isolates in the extreme.  He works 
very hard at controlling his anger.  This has also contributed to 
him retiring three and a half years before he had to.  Both his 
PTSD and his physical symptoms were exacerbating - exacerbated by 
both chronic pain and the stress of the job he was working.  He 
was experiencing increasing conflicts with his supervisor and he 
quoted him as saying 'the safest thing for me to do was to retire 
before losing my temper.'"  Hearing transcript at 5.  

The Board finds the testimony of both the Veteran and his 
treating counselor to be highly credible, providing probative 
evidence favorable to the Veteran's claim for TDIU.  
Specifically, their testimony tends to show that the Veteran 
would not be capable of performing the physical and mental acts 
required by employment due to the severity of his service-
connected disabilities.  

The evidence of record, VA treatment reports and previous VA 
examinations, provide no additional evidence favorable or 
unfavorable to the Veteran's claim.

The Board has considered the benefit-of-the-doubt rule and finds 
that the preponderance of the evidence is in favor of the 
appellant's claim.  38 U.S.C.A.  § 5107(b) (West 2002).  The 
claim for TDIU is therefore granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.


ORDER

TDIU is granted.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the delay, a remand is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

During the May 2010 personal hearing, the Veteran testified that 
he would have total knee replacement surgery in May 2010.  Those 
medical documents are not yet of record, along with the Veteran's 
most recent records of treatment of his right knee condition.  
Those records should be obtained and associated with the claims 
file.

In addition, during the personal hearing in May 2010, the 
Veteran, through his representative, contended that the Veteran 
should be afforded a contemporaneous examination for the 
Veteran's right knee condition.  The Veteran's representative 
stated, "[the Veteran] hasn't been afforded a VA exam since 2007 
for his service-connected disabilities."  In essence, the Board 
finds that the Veteran is contending that such a long period of 
time has elapsed since the Veteran's last VA examination and the 
current level of severity of his disabilities may not be 
adequately reflected in the June 2007 examination.

The Court has held that when a Veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (finding a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Given the foregoing, on 
remand, the Veteran should be scheduled for VA examination to 
determine the current nature and severity of his service-
connected right knee condition.

Given that the Board has granted TDIU, the Veteran and his 
representative may wish to consider withdrawing this claim, in 
writing.  However, until the Veteran does so, the Board must 
proceed with this case. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA treatment reports and all other 
medical records pertaining to the Veteran's 
right knee condition.  Specifically, the 
medical reports with respect to the 
Veteran's total knee replacement surgery, as 
discussed above, should be obtained and 
associated with the claims file.  If no 
records are available, a negative response 
should be associated with the claims file.

2.	Schedule the Veteran for a VA examination to 
ascertain the current severity and 
manifestations of his advanced degenerative 
arthritis of the right knee under the 
applicable rating criteria.  Conduct all 
testing and evaluation needed to make this 
determination.  The claims file must be made 
available to the examiner for a review of 
the Veteran's pertinent medical history.

The examiner should be provided a full copy 
of this remand, and he or she must indicate 
that he or she has reviewed the claims file.

The examiner is requested to identify all 
symptoms and manifestations of the Veteran's 
service connected advanced degenerative 
arthritis of the right knee that have 
contributed to the Veteran's overall 
psychological, social, and occupational 
functioning.  Any indications that the 
Veteran's complaints or other symptomatology 
are not in accord with the objective 
findings on examination should be directly 
addressed and discussed in the examination 
report.  The rationale of all opinions 
provided should be discussed.

3.	When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
all additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


